Citation Nr: 0923178	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right elbow 
disability, diagnosed as lateral epicondylitis, secondary to 
degenerative joint disease (DJD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1980 to March 
1981 and from January 2002 to October 2002, to include a 
verified period of active duty from February 2004 to November 
2004 with the Army National Guard.  


FINDINGS OF FACT

The Veteran was treated for right elbow epicondylitis while 
on active duty, as well as continuing complaints of right 
elbow symptoms after service, and a diagnosis of degenerative 
joint disease of the right elbow was made within one year 
from date of separation from service.   


CONCLUSION OF LAW

A right elbow disability, to include degenerative joint 
disease, was incurred in active service.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

Service Connection 

The Veteran contends that he incurred injury to his right 
elbow while on active duty in February 2004; specifically, he 
asserts that he began to experience right elbow pain while 
doing weight-bearing exercises for physical training (PT).  
He was diagnosed with right lateral epicondylitis in March 
2004, and degenerative joint disease of the right elbow, as 
evidenced by x-ray findings, in October 2005 (post-service).  
He was separated from active duty November 2004. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions. Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

Entitlement to service connection for a right elbow 
disability

For purposes of the following service connection analysis, 
the Board again notes that the Veteran's DD-214 confirms a 
period of active duty from February 2004 to November 2004.  
Notably, service treatment records during this period of 
active duty, dated from March 2004 to June 2004, reflect 
numerous complaints of right elbow pain and indicate a 
diagnosis of right lateral epicondylitis.  A May 2004 
statement of medical examination and duty status expressly 
noted such diagnosis; in fact, that report indicated that 
Veteran was on active duty orders when the elbow injury 
occurred and that it was "considered to have been incurred 
in the line of duty."  A contemporaneous physical 
examination of the Veteran revealed that the Veteran was 
experiencing "significant lateral epycondylar pain to 
palpation," which was exacerbated by wrist extension and 
radial deviation.  The physician noted that the epicondylitis 
was not responsive to conservative therapy; rather, activity 
modification, exercise rehabilitation, and corticosteroid 
injections were necessary for treatment.  That same month, a 
medical examination was conducted for retention purposes; the 
Veteran was diagnosed with, among other disabilities, right 
tennis elbow (e.g., lateral epicondylitis).  The examiner 
determined that the Veteran was unfit for duty and 
recommended presentation to the Physical Evaluation Board 
(PEB).  The PEB ultimately concurred that the Veteran should 
be separated from service, although primarily due to other 
disabilities.  
Here, the Board notes that no evidence of record prior to 
these dates of active duty, including records associated with 
earlier periods of ACDUTRA and IDT training reveal any right 
elbow problems.  Moreover, as noted above, the in-service 
records from dated March to June 2004 reflect continued 
treatment referable to the right elbow.  

Less than a year following separation, X-ray reports dated in 
October 2005 revealed degenerative joint disease of the right 
elbow (i.e., right elbow olecranon spur).  A secondary 
diagnosis of right tennis elbow (i.e., lateral epicondylitis) 
was also provided.  Notably, crepitus, tenderness, and 
painful movement were all elicited upon physical examination 
of the Veteran's right elbow; moreover, the examiner found 
that the Veteran's daily activities were moderately to 
severely affected by such disability. 

Based upon a careful review of the record, the Board finds 
that the Veteran is entitled to service connection for 
degenerative joint disease of the right elbow.  As indicated, 
arthritis may be presumed to have been incurred or aggravated 
during service if it becomes disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
Veteran separated from active duty service in November 2004.  
Since degenerative arthritis of the right elbow is shown to 
have manifested within one year of separation from service, 
as evidenced by October 2005 x-ray findings, it is presumed 
to have been incurred during active duty.  See 38 C.F.R. § 
3.307, 3.309.  

In reaching this conclusion, the Board acknowledges that the 
October 2005 VA examiner attributed the arthritis to the 
aging process and not to the in-service lateral 
epicondylitis.  However, the Board finds his assessment, 
overall, to be unpersuasive.  In this regard, the examiner's 
opinion was based largely upon his belief that the Veteran 
only sought treatment for his elbow on one occasion during 
his active duty; however, as the evidence outlined above 
demonstrates, this is factually incorrect.  The Veteran was 
examined on numerous occasions, from March to June of 2004, 
for his elbow pain, and in fact, was shown to have follow-up 
treatment for his elbow symptomatology.  Moreover, recurrent 
right elbow pain was noted upon the Veteran's medical board 
examination in May 2004.  Therefore, because the examiner's 
opinion was based upon a factually inaccurate account of the 
Veteran's treatment, the Board finds that it is less 
persuasive than the other medical evidence of record.  To the 
extent that the examiner attributed the DJD to the aging 
process, the Board notes that the examiner's rationale 
included no explanation for the many years prior to 2004, for 
which the Veteran was asymptomatic.  Therefore, in light of 
the consistent treatment for elbow complaints during active 
duty, and further considering that the first objective 
showing of arthritis was shortly after separation, the VA 
opinion is not found to be consistent with the evidence of 
record, and thus, his opinion is not affirmative evidence 
rebutting the presumption under 38 C.F.R. § 3.309, nor is it 
persuasive as to the question of etiology or nexus. 

In sum, the Veteran was treated for right elbow epicondylitis 
while on active duty, as well as continuing complaints of 
right elbow symptoms after service, and a diagnosis of 
degenerative joint disease of the right elbow within one year 
from date of separation from service.  In view of the above 
discussed evidence and legal principles, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for a right elbow 
disability are met.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for a right elbow 
disability, diagnosed as lateral epicondylitis, secondary to 
degenerative joint disease, is granted.  



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


